 1
 2
 3
 4
 5
 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                 )           Case No: 1:18-cr-00219-DAD
                                               )
11                     Plaintiff,              )
                                               )
12           vs.                               )
                                               )
13   TALIA KHIO,                               )
                                               )       O R D E R WITHDRAWING THE
14                     Defendant.              )       FEDERAL DEFENDER AS COUNSEL,
                                               )       APPOINTING AD HOC CJA COUNSEL
15
16           Upon Defendant’s motion and consent, good cause appearing, and for consistency of

17   representation,

18          IT IS HEREBY ORDERED, effective October 1, 2019, withdrawing the Federal

19   Defender as counsel and appointing Victor M. Chavez as ad hoc CJA counsel pursuant to 18

20   U.S.C. § 3006A(b) and Eastern District of California’s CJA Plan, Gen. Ord. 582, § X(C).

21   IT IS SO ORDERED.
22
        Dated:     October 1, 2019
23                                                     UNITED STATES DISTRICT JUDGE
24
25
26
27
28


                                                   1
